UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 07-6886


ROBERT A. CUFFEE,

                  Plaintiff – Appellant,

             v.

GENE JOHNSON, Virginia Department of Corrections Head
Director; MICHAEL PHILLIPS, Food Service Director; MR.,
CANILO CREQUE, Food Service Manager; MRS. KIM, Kitchen
Supervisor; MS. STUKES, Correction Officer; MS. WILLIAMS,
Kitchen Supervisor; MS. HILL, Kitchen Supervisor; MS.
GOODMAN,   Kitchen    Supervisor;   MS.   EVERETT, Kitchen
Supervisor; MRS. GORE, Kitchen Supervisor; MS. BYNAM,
Kitchen Supervisor; MS. THOMAS, Kitchen Supervisor; MR.
WILLIAMS, Practition Nurse doctor assistance; MRS. HAMLIN,
RN Head Nurse; MRS. WEBB, Kitchen Supervisor,

                  Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.   Robert G. Doumar, Senior
District Judge. (2:07-cv-00091-RGD)


Submitted:    August 20, 2009                   Decided: August 24, 2009


Before WILKINSON and      MICHAEL,    Circuit    Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert A. Cuffee, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Robert A. Cuffee appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2006) civil rights complaint

for failing to pay the filing fee.            On appeal, we confine our

review to the issues raised in the Appellant’s Brief, see 4th

Cir. R. 34(b), and Cuffee’s brief alleges no error committed by

the district court.          Accordingly, we affirm the order of the

district court.        See Cuffee v. Johnson, No. 2:07-cv-00091-RGD

(E.D. Va. Apr. 30, 2009).         We further deny Cuffee’s motion for

summary judgment.        We dispense with oral argument because the

facts   and    legal   contentions   are   adequately   presented    in   the

materials     before   the   court   and   argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                      2